OFFICE   OF THE   ATTORNEY    GENERAI,   OFTEXAS
                     AUSTIN
 gasted by you open mwamrm   *nacted for the publlo safety.
 hrt:cle 46212,hevised Clvii Statutea, prov23es that every
 r6tale under 21 years 0r see *ho abail mnrry shall thureaftor
 be deemed to be Of tuil age. ‘8.0 might Just aa wall my that
 a girl I.5yeare carage wto shrvld lcarrycould legally drive
 a uohool bus aa to say tbat a boy under 21 who baa bud his
~dlssbilftleeratuvod could do 80.    It nobaeoery *a would illcn-
 tion  that aetd senate BIU aa. 16, Chaptor 460, wea snaated
 long rubaequentto the emotmnt     of hrtioiaa 5921 to 8925.
         our unawer to your westion    is   in   the negative.
                                      Yours very     truly




                                ByLA'=k/-!-
                                          Glenn Li.l.owis
                                                      AssIstant
lW.:pJ